Citation Nr: 1009009	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a liver disability.

5.  Entitlement to service connection for a colon disability.

6.  Entitlement to service connection for tumors and lumps in 
both breasts, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for a thyroid 
disability.

8.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The RO in St. Louis, Missouri, issued an additional rating 
decision in October 2008.

The Veteran testified before the undersigned at a Travel 
Board hearing in September 2009.  A copy of the hearing 
transcript has been associated with the claims file.  The 
Veteran also submitted additional evidence accompanied by an 
appropriate waiver of RO consideration.  Therefore, the Board 
will proceed.  See 38 C.F.R. § 20.1304(c) (2009) (any 
pertinent evidence accepted directly at the Board must be 
referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  At worst, the medical evidence of record indicates that 
the Veteran manifests Level IV hearing in the left ear and 
Level II hearing in the right ear.

2.  At the September 2009 Travel Board hearing, the Veteran 
indicated on the record his intent to withdraw the issue of 
entitlement to an increased rating for PTSD from his pending 
appeal to the Board.

3.  At the September 2009 Travel Board hearing, the Veteran 
indicated on the record his intent to withdraw the issue of 
entitlement to service connection for a liver disability from 
his pending appeal to the Board.

4.  At the September 2009 Travel Board hearing, the Veteran 
indicated on the record his intent to withdraw the issue of 
entitlement to service connection for a colon disability from 
his pending appeal to the Board.

5.  At the September 2009 Travel Board hearing, the Veteran 
indicated on the record his intent to withdraw the issue of 
entitlement to service connection for tumors and lumps in 
both breasts from his pending appeal to the Board.

6.  At the September 2009 Travel Board hearing, the Veteran 
indicated on the record his intent to withdraw the issue of 
entitlement to service connection for a thyroid disability 
from his pending appeal to the Board.

7.  At the September 2009 Travel Board hearing, the Veteran 
indicated on the record his intent to withdraw the issue of 
entitlement to service connection for a back disability from 
his pending appeal to the Board.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1155, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 
Diagnostic Code 6100 (2009).

2.  The issue of entitlement to an increased rating for PTSD 
is dismissed.  38 U.S.C.A. §§ 7104, 7105(b), (d) (West 2002); 
38 C.F.R. § 20.204 (2009).

3.  The issue of entitlement to service connection for a 
liver disability is dismissed.  38 U.S.C.A. §§ 7104, 7105(b), 
(d) (West 2002); 38 C.F.R. § 20.204 (2009).

4.  The issue of entitlement to service connection for a 
colon disability is dismissed.  38 U.S.C.A. §§ 7104, 7105(b), 
(d) (West 2002); 38 C.F.R. § 20.204 (2009).

5.  The issue of entitlement to service connection for tumors 
and lumps in both breasts is dismissed.  38 U.S.C.A. §§ 7104, 
7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2009).

6.  The issue of entitlement to service connection for a 
thyroid disability is dismissed.  38 U.S.C.A. §§ 7104, 
7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2009).

7.  The issue of entitlement to service connection for a back 
disability is dismissed.  38 U.S.C.A. §§ 7104, 7105(b), (d) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in February 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the Veteran's November 2006 notice of disagreement (NOD), 
he took issue with the initial disability rating and is 
presumed to be seeking the maximum benefits available under 
the law for each issue.  Dingess; see also AB v. Brown.  He 
received an additional letter in April 2008 which informed 
him of the evidence that was needed to substantiate his claim 
for a higher rating for his hearing loss disability; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claims.  He was also informed of 
the manner in which VA assigns effective dates and disability 
ratings.  Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) 
and 7105(d), the RO properly issued a November 2006 Statement 
of the Case (SOC) which contained, in part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. § 
7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed 
this matter; there is no prejudice to the claimant. See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment 
records, private treatment records, VA authorized examination 
reports, lay statements, and hearing transcript have been 
associated with the claims file.  The Board specifically 
notes that the Veteran was afforded a VA examination with 
respect to his disability in August 2005, and again in May 
2008.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they contain a description of the history of the disability 
at issue; document and consider the relevant medical facts 
and principles; and record the relevant findings for rating 
the Veteran's bilateral hearing disability.  The 
examinations, as well as the Veteran's statements and 
testimony, also collectively address the functional effects 
of the Veteran's hearing loss, as contemplated by Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  See also 38 C.F.R. 
§ 4.10 (2009).

During the September 2009 Travel Board hearing, the Veteran 
and his representative indicated that the Veteran's last VA 
audiological examination was in 2005.  As this examination 
was four years old, a new examination was requested.  
However, the record indicates the Veteran underwent an 
additional examination in May 2008.  Furthermore, the Veteran 
has presented private audiological findings dated in August 
2009 with a waiver of AOJ consideration.  At his hearing, he 
reported that his hearing had remained the same since this 
evaluation.  The Board concludes that the medical evidence is 
sufficient to decide the claim; therefore, further 
examination is not required.

B.  Law and Analysis

Hearing Loss

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when an appeal arises from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).  Each ear will be 
evaluated separately.

The Veteran was granted a noncompensable rating for bilateral 
hearing loss, effective November 8, 2004.

Private treatment records dated in December 2000 and June 
2005 include puretone audiogram charts.  The Board, lacking 
medical expertise, may not interpret these results.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may not interpret graphical 
representations of audiometric data).

In conjunction with this claim, the Veteran was afforded a VA 
examination in August 2005.  The Veteran complained of 
progressive bilateral hearing loss.  He reported difficulty 
hearing clearly in the presence of noise, and hearing from a 
distance.  No tinnitus was present.  On examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
50
45
LEFT
15
20
65
60
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The average puretone thresholds in the right ear were 
reported as 35 decibels [15 + 30 + 50 + 45 = 140, 140/4 = 
35].  The average puretone thresholds in the left ear were 
reported as 50 decibels [20 + 65 + 60 + 55 = 200, 200/4 = 
50].

The Veteran was afforded an additional VA examination in May 
2008.  The Veteran reported a decrease in hearing ability 
bilaterally.  He complained of difficulty understand normal 
conversational level speech.  He indicated he was not 
presently employed, but that he went hunting and utilized ear 
protection.  There was no reported history of tinnitus.  On 
examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
60
LEFT
20
30
75
60
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The average puretone thresholds in the right ear were 
reported as 45 decibels [25 + 35 + 60 + 60 = 180, 180/4 = 
45].  The average puretone thresholds in the left ear were 
reported as 55 decibels [30 + 75 + 60 + 55 = 220, 220/4 = 
55].

The Veteran submitted private audiometric testing results 
dated August 2009.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
NR
55
LEFT
15
25
70
NR 
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 91 in the left ear.  The 
avereage puretone threshold in the right ear for the reported 
frequencies from 1000 to 4000 Hertz was 42 decibels [20 + 50 
+ 55 = 125, 125/3 = 42].  The avereage puretone threshold in 
the left ear for the reported frequencies from 1000 to 4000 
Hertz was 53 decibels [20 + 70 + 65 = 180, 180/3 = 53].  

The Veteran also testified at a Travel Board hearing in 
September 2009.  He testified that his wife said his hearing 
loss had worsened, though he was unable to tell himself.  He 
also stated that he found himself turning up the volume on 
devices.  He described how, in church, he always had to ask 
those around him what the speaker was saying.  He also had 
difficulty hearing street sounds, such as cars.

Based on the evidence of record, the Board finds that a 
compensable rating is not warranted.  Utilizing the most 
recent VA examination findings and a mechanical application 
of the rating schedule in accordance with Table VI of the 
Schedule for Rating Disabilities, puretone threshold averages 
ranging from 50 to 57 decibels with a speech discrimination 
score ranging from 84 to 90 percent result in a numeric 
designation of II for hearing impairment of the left ear.  
Puretone thresholds ranging from 42 to 49 decibels with a 
speech discrimination score ranging from 84 to 90 percent 
result in a numeric designation of II for hearing impairment 
of the left ear.  Applying these numeric designations to 
Table VII of the Schedule for Rating Disabilities, the 
Veteran's hearing loss results in the assignment of a 
noncompensable disability rating.

The Board notes that the August 2009 private audiometric 
findings do not include puretone thresholds for the 3 KHz 
range.  However, averaging the available frequencies produces 
results consistent with the prior VA examination.  Utilizing 
the private examination findings and a mechanical application 
of the rating schedule in accordance with Table VI of the 
Schedule for Rating Disabilities, puretone threshold averages 
ranging from 50 to 57 decibels with a speech discrimination 
score ranging from 84 to 90 percent result in a numeric 
designation of II for hearing impairment of the left ear.  
Puretone thresholds ranging from 42 to 49 decibels with a 
speech discrimination score ranging from 92 to 100 percent 
result in a numeric designation of I for hearing impairment 
of the left ear.  Applying these numeric designations to 
Table VII of the Schedule for Rating Disabilities, the 
Veteran's hearing loss results in the assignment of a 
noncompensable disability rating.

In addition to the foregoing, the Board has considered the 
application of 38 C.F.R. § 4.86 [exceptional patterns of 
hearing impairment].  Findings from the May 2008 VA 
examination indicate that the Veteran's left ear satisfies 
the criteria listed in 38 C.F.R. § 4.86(b).  However, 
application of the rating schedule in accordance with Table 
VIa of the Schedule for Rating Disabilities and the 
provisions of 38 C.F.R. § 4.86(b) results in a numeric 
designation of IV for the left ear.  Applying this numeric 
designation with the right ear designation of II to Table VII 
of the Schedule for Rating Disabilities, the Veteran's 
hearing loss still results in the assignment of a 
noncompensable disability rating.  The appellant's 
contentions alone cannot establish entitlement to a 
compensable evaluation for defective hearing because 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule. See 
Lendenmann, supra, 3 Vet. App. at 349.  Here, a mechanical 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.  The Board 
thus finds that the Veteran's bilateral hearing loss was 
properly assigned a 0 percent disability rating under 
Diagnostic Code 6100; and concludes that the preponderance of 
the evidence is against the Veteran's claim.  Thus, the 
appellant's claim for a compensable rating for bilateral 
hearing loss is denied.

In making this decision, the Board acknowledges the Veteran's 
statements in which he asserts his belief that he is entitled 
to an increased evaluation due to the severity of his 
disability and because of his increased hearing difficulties 
in social interactions.  While the Board acknowledges that it 
is clear from the record that the appellant experiences 
hearing loss, the objective medical evidence has not shown 
that the appellant's service-connected bilateral hearing loss 
has increased to a level greater than that encompassed by a 
noncompensable rating under the provisions of 38 C.F.R. § 
4.85.

Lastly, in reaching this decision, the Board notes for the 
record that it has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not they were raised by the 
appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  As for 
extraschedular consideration, the threshold determination is 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., 
see also VAOPGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Board does not find that the symptoms of 
the Veteran's service-connected disability present an 
exceptional disability picture that renders the schedular 
rating inadequate.  There is no objective evidence of 
frequent periods of hospitalization.  There is no indication 
that his hearing loss causes interference with any employment 
beyond that which is already contemplated in the rating 
schedule.  See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007) (in view of potential entitlement to 
extraschedular rating the examiner should describe effect of 
hearing loss on occupational functioning and daily 
activities).  
The Board finds that the rating criteria to evaluate 
bilateral hearing loss reasonably describe the claimant's 
disability level and symptomatology.  Therefore, the 
appellant's disability picture is contemplated by the rating 
schedule and extraschedular referral is not required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board notes that the evidence shows that the Veteran is 
not employeed.  However, he as not alleged that this 
unemployment resulted from his hearing loss disability.  On 
the contrary, the evidence shows that the Veteran worked for 
16 years as a police officer with the Department of Defense 
before an on the job accident in 2003 resulted in injuries to 
his back shoulders, neck, and legs, that precluded him from 
working.  See July 2008 VA Pyschiatric Examiantion Report.   
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims held that a claim 
for a total rating based on individual unemployability 
resulting from service connected disabilities (TDIU) claim is 
part of an increased rating claim when such claim is raised 
by the record.  However, as the Veteran has not alleged that 
he cannot work due to his hearing loss disability and the 
evidence shows that he left employment as a result of 
occupational injuries, the Board concludes that entitlement 
to TDIU has not been raised by the record.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
compensable disability rating for bilateral hearing loss 
disability, for the reasons discussed above.  The doctrine of 
reasonable doubt has been considered in this case.  However, 
as a preponderance of the evidence against the appellant's 
claim, the doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Withdrawn Issues

At his September 2009 Travel Board hearing, the Veteran 
indicated on the record that he wished to withdraw his claims 
of an increased evaluation for PTSD, service connection for a 
liver disability, service connection for a colon disability, 
service connection for tumors and lumps in both breasts, 
service connection for a thyroid disability, and service 
connection for a back disability.

Under 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction over issues withdrawn by the Veteran.  Pursuant 
to 38 C.F.R. § 20.204, the Veteran can withdraw his appeal, 
or any issue therein, in a written submission or on the 
record at a hearing.  In this case, the Veteran's statements 
at his September 2009 Travel Board hearing have all the 
required information.  Thus, the Board has no jurisdiction to 
consider these issues and they shall therefore be dismissed.


ORDER

A compensable rating for bilateral hearing loss disability is 
denied.

The appeal for entitlement to an increased rating for PTSD is 
dismissed.

The appeal for entitlement to service connection for liver 
disability is dismissed.

The appeal for entitlement to service connection for a colon 
disability is dismissed.

The appeal for entitlement to service connection for tumors 
and lumps in both breasts is dismissed.

The appeal for entitlement to service connection for a 
thyroid disability is dismissed.

The appeal for entitlement to service connection for a back 
disability is dismissed.


REMAND

The Veteran contends that he has a skin disability related to 
service, to include exposure to herbicides.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307 (2009).  In this case, the Veteran served in Vietnam 
and is presumed to have been exposed to herbicides.

Regulations further provide, in pertinent part, that if a 
Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Veteran was afforded a VA examination in March 2005.  The 
examination report, as well as additional treatment records, 
indicates that the Veteran has a current diagnosis of 
xerosis.

Xerosis is not one of the presumptive conditions for 
herbicide exposure noted above.  Although the Veteran is not 
entitled to service connection for xerosis on a presumptive 
basis, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that an appellant is 
not precluded from establishing service connection with proof 
of actual, direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The VA examiner in this case did not offer an opinion with 
respect to the etiology of the Veteran's skin condition.  As 
noted above, once VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr, supra.  Here, the issue 
must be remanded so that an opinion with respect to etiology 
can be obtained.

In addition to herbicide exposure, the Board notes that 
service treatment records reflect a diagnosis of rubella in 
March 1964, but are otherwise negative for any complaints, 
treatment, or diagnosis of a skin disorder.  The Veteran 
testified that, during July or August of 1965, he was treated 
in the infirmary for a skin condition for a period of 7 or 8 
days.  The examiner should comment on these occurrences to 
the extent possible when rendering an opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request a medical 
opinion from the VA examiner who conducted 
the Veteran's March 2005 VA examination.  
The claims file, including a copy of this 
remand, must be made available to the 
examiner.  The examiner should review the 
claims file and state whether the 
diagnosed xerosis is at least as likely as 
not etiologically related to rubella 
diagnosed in service, and whether 
diagnosed xerosis is at least as likely as 
not related to herbicide exposure in 
service.  In rendering any opinion in this 
case, the examiner must acknowledge and 
discuss the relevance, if any, of the 
various lay statements of the Veteran.

The examiner should review the entire 
record prior to formulating an opinion, 
and provide a complete rationale for all 
opinions offered.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.  If the 
examiner is unable to render an opinion as 
to the etiology, he should so state and 
indicate the reasons.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine the nature and 
etiology of any skin disability.  All 
indicated tests and studies should be 
accomplished, and the examiner should 
comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that the Veteran's 
current skin had its onset in or is 
otherwise related to service, to include 
exposure to herbicides.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished an SSOC and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


